Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-17 and 21 are pending, and Claims 18-20 have been canceled. Claims 1 and 12 have been amended, and Claim 21 is new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Derrien (US 20150298847) in view of Jalbert (WO 2015171876).
Regarding Claim 1, Derrien teaches a bottle (Fig. 1-10 container 1) comprising: a finish (Fig. 1-10 see threaded portion of neck 4) defining a bottle opening (container 1 may be filled, [0049], thus neck 4 comprises an opening); a collapsible assembly (Fig. 3,5,7,9-10 first and second articulation 9,10 and peripheral section 8) carrying the finish (Fig. 1-10 neck 4), the collapsible assembly (Fig. 3,5,7,9-10 first and second articulation 9,10 and peripheral section 8) including a first groove (Fig. 3, 5, 7, 9-10 second articulation 10) coupled to a second groove (Fig. 3, 5, 7, 9-10 first articulation 9) by a connecting portion (Fig. 3, 5, 7, 9-10 peripheral section 8); a bell (Fig. 1-10 see top of body 2 above the uppermost groove comprises a radially inward slanting portion) coupled to the collapsible portion (Fig. 3, 5, 7, 9-10 peripheral section 8); a base (Fig. 1-4, 6, 8, 10 bottom 5); a central axis (Fig. 4, 10 axis X) extending from the finish to the base (Fig. 4 axis X extends from neck 4 to bottom 5); and a sidewall (Fig. 1-10 body 2) extending between the bell (Fig. 1-10 see top of body 2 above the uppermost groove comprises a radially inward slanting portion) and the base (Fig. 1-4, 6, 8, 10 bottom 5), wherein the collapsible assembly (Fig. 3,5,7,9-10 first and second articulation 9,10 and peripheral section 8) is configured to actuate along the central axis (Fig. 4, 10 axis X) between a first extended position (Fig. 3 [0044] deployed position) and a second depressed position (Fig.2 [0043] retracted position), in the first extended position (Fig. 3 [0044] deployed position) the first groove (Fig. 3, 5, 7, 9-10 second articulation 10) is positioned further away (Fig. 3 in the deployed position, second articulation 10 is positioned further away from bottom 5 than articulation 9) from the base (Fig. 1-4, 6, 8, 10 bottom 5) than the second groove (Fig. 3, 5, 7, 9-10 first articulation 9), and in the second depressed position (Fig.2 [0043] retracted position) the first groove (Fig. 3, 5, 7, 9-10 second articulation 10) is positioned closer (Fig. 2 in the retracted position, second articulation 10 is positioned closer to the bottom 5 than articulation 9) to the base (Fig. 1-4, 6, 8, 10 bottom 5) than the second groove (Fig. 3, 5, 7, 9-10 first articulation 9).
Derrien does not teach wherein the bottle is configured to hold the contents of a beverage such that a filled internal volume of the bottle in the second depressed condition results in a filled weight, and wherein a force required to move from the second depressed condition to the first extended position is at least 1.33 times the filled weight.
Jalbert teaches a plastic container that can withstand plastic deformation. Jalbert further teaches wherein the bottle is configured to hold the contents of a beverage such that a filled internal volume of the bottle in the second depressed condition results in a filled weight, and wherein a force required to move from the second depressed condition to the first extended position is at least 1.33 times the filled weight (Applicant discloses that the average filled weight is about 8.34-9.0 lbs., and that the max 1.5 times of this would be about 12 to 14 lbs. Jalbert teaches that hot filled product and sealed with a lid [0070] that can withstand excess levels of 30psig (30 lbs.) [0047] of differential pressure before deflection [0069] which is more than the at least 1.5 times of 14 lbs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derrien to incorporate the teachings of Jalbert to have the container 1 of Derrien be hot-filled for it is know that they can withstand excess levels of 30psig (30 lbs.) of differential pressure before deflection which is more than the 14 lbs. required to fulfill the 1.5 times as shown by the hot-filled plastic container 110 of Jalbert as general engineering knowledge well within the purview of a person having ordinary skill in the art at the time the invention was filed.

	
Regarding Claim 2, Derrien teaches wherein the first groove (Fig. 3, 5, 7, 9-10 second articulation 10) and the second groove (Fig. 3, 5, 7, 9-10 first articulation 9) are concentric relative to the central axis (Fig. 1-3; see first and second articulations 10, 9 are concentric relative to central axis X).

Regarding Claim 3, Derrien teaches wherein the first groove (Fig. 3, 5, 7, 9-10 second articulation 10) and the second groove (Fig. 3, 5, 7, 9-10 first articulation 9) are annular (Fig. 1-3; see articulations 10, 12 are annular in nature, extending around the circumference of the container 1).

Regarding Claim 4, Derrien teaches wherein the first groove (Fig. 3, 5, 7, 9-10 second articulation 10) has a diameter that is smaller (Figs. 1-3, 5; second articulation 10 diameter is smaller than first articulation 9 diameter, as it is located radially inward toward neck 4, ) than a diameter of the second groove (Fig. 3, 5, 7, 9-10 first articulation 9).

Regarding Claim 5, Derrien teaches wherein in the first extended position (Fig. 3 [0044] deployed position), the connecting portion (Fig. 3, 5, 7, 9-10 peripheral section 8) extends from the second groove (Fig. 3, 5, 7, 9-10 first articulation 9) to the first groove (Fig. 3, 5, 7, 9-10 second articulation 10) away from the base (Fig. 1-4, 6, 8, 10 bottom 5; Fig. 3, 8-9 peripheral section 8 extends from first articulation 9 to second articulation 10 in a direction that is away from bottom 5), and wherein in the second depressed position (Fig.2 [0043] retracted position), the connecting portion (Fig. 3, 5, 7, 9-10 peripheral section 8) extends from the second groove (Fig. 3, 5, 7, 9-10 first articulation 9) to the first groove (Fig. 3, 5, 7, 9-10 second articulation 10) towards the base (Fig. 1-4, 6, 8, 10 bottom 5; Fig. 2, 6-7,10 peripheral section 8 extends from first articulation 9 to second articulation 10 in a direction that is toward bottom 5).

Regarding Claim 6, Derrien teaches wherein in the first extended position (Fig. 3 [0044] deployed position), the connecting portion (Fig. 3, 5, 7, 9-10 peripheral section 8) has an increasing slope (Fig. 3, 8-9 peripheral section 8 has an increasing slope relative to the slanting portion of upper portion of body 2) relative to the bell (Fig. 1-10 see top of body 2 above the uppermost groove comprises a radially inward slanting portion), and wherein in the second depressed position (Fig.2 [0043] retracted position), the connecting portion (Fig. 3, 5, 7, 9-10 peripheral section 8) has a decreasing slope (Fig. 2, 6-7, 10 peripheral section 8 has an decreasing slope relative to the slanting portion of upper portion of body 2) relative to the bell (Fig. 1-10 see top of body 2 above the uppermost groove comprises a radially inward slanting portion).

Regarding Claim 7, Derrien teaches further comprising: a resting surface (Fig. 10 seat 18 [0059] bottom 5 allows container 1 to be placed onto a flat surface) defined by the base (Fig. 1-4, 6, 8, 10 bottom 5); a sealing surface defining the perimeter of the opening (top perimeter of neck 4, Figs. 1-3; see neck 4 including threads onto which a cap may be coupled, Figs. 1-3, 10); and a bottle height defined by a vertical distance extending from the resting surface to the sealing surface (see container 1 includes a height extending from the top periphery of neck 4 to the bottom 5, Figs. 1-3), wherein in the first extended position, the bottle height is a first height (Fig. 3 [0044] in deployed position; container 1 has a height), and wherein in the second depressed position, the bottle height is a second height (Fig.2 [0043] retracted position, container 1 has a second height), the first height being greater than the second height (see container 1 height in deployed position of Fig. 3 is greater than container 1 height in retracted position Fig. 2).

Regarding Claim 8, Derrien teaches further comprising an axial length defined by a vertical distance extending from the finish (Fig. 1-10 see threaded portion of neck 4) to the base (Fig. 1-4, 6, 8, 10 bottom 5) along the central axis (Fig. 4, 10 axis X) (see container 1 includes an axial length along axis X, defined by a vertical distance extending from the neck 4 to the bottom 5, Figs. 1-3, 4, 6, 8), wherein the axial length changes between the first extended position and the second depressed position (see container 1 height along axis X in deployed position of Fig. 3 is greater than container 1 height in retracted position, Fig. 2 for the neck 4 sinks in to the container 1).

Regarding Claim 21, the combination teaches wherein the force required to move from the second depressed condition to the first extended position is at least 1.5 times the filled weight (Applicant discloses that the average filled weight is about 8.34-9.0 lbs., and that the max 1.5 times of this would be about 12 to 14 lbs. Jalbert teaches that hot filled product and sealed with a lid [0070] that can withstand excess levels of 30psig (30 lbs.) [0047] of differential pressure before deflection [0069] which is more than the at least 1.5 times of 14 lbs.).

Regarding Claim 12, Derrien teaches a bottle (Fig. 1-10 container 1) comprising: a finish (Fig. 1-10 see threaded portion of neck 4) defining a bottle opening (container 1 may be filled, [0049], thus neck 4 comprises an opening); a neck (Fig. 1-10 neck 4) coupled to the finish (Fig. 1-10 see threaded portion of neck 4); a bell (Fig. 1-10 see top of body 2 above the uppermost groove comprises a radially inward slanting portion); a connecting portion (Fig. 3, 5, 7, 9-10 shoulder 3) coupled at a first end to the neck (Fig. 1-10 neck 4; see central section 11 of should 3 coupled to neck 4 at articulation 12), and at a second opposite end to the bell (Fig. 3, 5, 7, 9-10 see top of body 2 above the uppermost groove comprises a radially inward slanting portion; see peripheral portion 8 of should 3 coupled to top of body 2 at first articulation 9); a base (Fig. 1-4, 6, 8, 10 bottom 5); and a sidewall (Fig. 1-10 body 2) extending between the bell (Fig. 1-10 see top of body 2 above the uppermost groove comprises a radially inward slanting portion) and the base (Fig. 1-4, 6, 8, 10 bottom 5), wherein the connecting portion (Fig. 3, 5, 7, 9-10 shoulder 3) is configured to pivot relative to the bell (Fig. 3, 5, 7, 9-10 see top of body 2 above the uppermost groove comprises a radially inward slanting portion) between a first position (Fig. 3 [0044] deployed position) and a second position (Fig. 7 [0043] retracted position), wherein the neck (Fig. 7 neck 4) is positioned closer to the base in the second position than in the first position (see neck 4 is closer to bottom 5 in retracted position of Fig. 7 than in the deployed position of Fig. 3).
Derrien does not teach wherein the bottle is configured such that a force of at least 12 lbs. is required to move the bottle from the second position to the first position.
Jalbert teaches wherein the bottle is configured such that a force of at least 12 lbs. is required to move the bottle from the second position to the first position (hot filled product and sealed with a lid [0070] that can withstand excess levels of 30psig (30 lbs.) [0047] of differential pressure before deflection [0069] which is more than the 14 lbs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derrien to incorporate the teachings of Jalbert to have the container 1 of Derrien be hot-filled for it is know that they can withstand excess levels of 30psig (30 lbs.) of differential pressure before deflection which is more than the 14 lbs. required as shown by the hot-filled plastic container 110 of Jalbert as general engineering knowledge well within the purview of a person having ordinary skill in the art at the time the invention was filed.

Regarding Claim 13, Derrien teaches wherein in the connecting portion (Fig. 3, 5, 7, 9-10 shoulder 3) is configured to pivot relative to the neck between the first position and the second position (see neck 4 is closer to bottom 5 in retracted position of Fig. 7 than in the deployed position of Fig. 3).

Regarding Claim 14, Derrien teaches wherein in the first position (Fig. 3 [0044] deployed position), the connecting portion (Fig. 3, 5, 7, 9-10 shoulder 3) extends away (Fig. 3 in the deployed position, articulation 12 is positioned further away from bottom 5 than articulation 9) from the base (Fig. 1-4, 6, 8, 10 bottom 5) from the bell (Fig. 1-10 see top of body 2 above the uppermost groove comprises a radially inward slanting portion) to the neck (Fig. 7 neck 4), and wherein in the second position (Fig. 7 [0043] retracted position), the connecting portion (Fig. 3, 5, 7, 9-10 shoulder 3) extends towards (Fig. 7 in the retracted position, articulation 12 is positioned closer to the bottom 5 than articulation 9) the base (Fig. 1-4, 6, 8, 10 bottom 5) from the bell (Fig. 1-10 see top of body 2 above the uppermost groove comprises a radially inward slanting portion) to the neck (Fig. 7 neck 4).
Regarding Claim 15, Derrien teaches wherein the neck (Fig. 1-10 neck 4) is configured to translate along an axis (Fig. 4, 10 axis X) extending from the finish (Fig. 1-10 see threaded portion of neck 4) to the base (Fig. 1-4, 6, 8, 10 bottom 5) between the first position (Fig. 3 [0044] deployed position) and a second position (Fig. 7 [0043] retracted position; see neck 4 translating along axis X between deployed position Fig. 3 and retracted position of Fig. 7, Fig. 1-3).

Regarding Claim 16, Derrien teaches wherein the finish (Fig. 1-10 see threaded portion of neck 4) is configured to translate along the axis (Fig. 4, 10 axis X) between the first position (Fig. 3 [0044] deployed position) and a second position (Fig. 7 [0043] retracted position), the finish (Fig. 1-10 see threaded portion of neck 4) is positioned closer to the base (see neck 4 is closer to bottom 5 in retracted position of Fig. 7 than in the deployed position of Fig. 3) in the second position (Fig. 7 [0043] retracted position) than in the first position (Fig. 3 [0044] deployed position).

Regarding Claim 17, Derrien teaches the bottle (Fig. 1-10 container 1) of claim 12, including a height defined by a vertical distance extending from an end of the finish and an opposite end of the base (see container 1 includes a height extending from the top periphery of neck 4 to the bottom 5, Figs. 1-3), wherein in the first position, the height is a first height (Fig.2 [0043] retracted position, container 1 has a second height), and wherein in the second position, the height is a second height (see container 1 height in deployed position of Fig. 3 is greater than container 1 height in retracted position Fig. 7), the first height being longer than the second height (see container 1 height along axis X in deployed position of Fig. 3 is greater than container 1 height in retracted position, Fig. 7 for the neck 4 sinks in to the container 1).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Derrien (US '847) in view of Jalbert (WO '876) as applied to claim 1 above, and further in view of Rivera (US 20100199609).
Regarding Claim 9, Derrien teaches wherein the base (Fig. 1-4, 6, 8, 10 bottom 5) defines a central recess (vault 16, Figs. 4, 6, 8, 10; bottom has at its center a vault 16 defining a hollow reserve, [0057]) and foot (see annular seat 18, Fig. 10), the central recess (vault 16, Figs. 4, 6, 8, 10; bottom has at its center a vault 16 defining a hollow reserve, [0057]) configured to receive a portion of a second finish associated with a second bottle upon which the base is stacked (the shape and dimensions of the vault 16 are such that it is capable of receiving the part of the neck 4 of a subjacent container, [0057], see also Fig. 10).
Derrien does not teach wherein the base defines a plurality of feet.
Rivera teaches a stackable container. Rivera further teaches wherein the base defines a plurality of feet (see two bottom surfaces 430 separated by recesses 431, Fig. 15, [0047]; see also bottom surfaces 430 contacting top surface of nested container, Figs. 8-9, 11 A-11 B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derrien to incorporate the teachings of Rivera to combine the plurality of feet of Rivera with the base and foot of Derrien to provide more structural reinforcement to the container, since the weight of the container and its contents rests on the base.

Regarding Claim 10, the combination teaches wherein the second bottle includes a second collapsible portion that carries the second finish and is coupled to a second bell (see subjacent container 1, underneath a first container 1, and the subjacent container 1 includes a shoulder 3, neck 4, and slanting portion of body 2, Fig. 10), the second collapsible portion (Fig. 10 peripheral section 8 of subjacent container) including a third groove (Fig. 10 see second articulation 10 of subjacent container) separated from a fourth groove (Fig. 10 see first articulation 9 of subjacent container) by a second connecting portion (Fig. 10 peripheral section 8 of subjacent container), wherein the second collapsible portion (Fig. 10 peripheral section 8, first and second articulation 9,10 of subjacent container) is in a second depressed position (Fig. 10 [0043] retracted position) where the third groove (Fig. 10 see second articulation 10 of subjacent container) is positioned below the fourth groove (Fig. 10 see first articulation 9 of subjacent container) (Fig. 10 peripheral section 8 of subjacent container extends from first articulation 9 of subjacent container to second articulation 10 of subjacent container in a direction that is toward bottom 5 of subjacent container).

Regarding Claim 11, Derrien teaches wherein the foot (see annular seat 18, Fig. 10) is configured to contact the second bell about the central axis (inset 17 of top container annular seat 18 contacts slanting portion of subjacent container body 2 at ridge 15, Fig. 10).
Derrien does not teach wherein the plurality of feet are configured to contact the second bell about the central axis.
Rivera teaches wherein the plurality of feet are configured to contact the second bell about the central axis (see two bottom surfaces 430 separated by recesses 431, Fig. 15, para. 0047; see also bottom surfaces 430 contacting top surface of nested container, Figs. 8-9, 11A-11B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derrien to incorporate the teachings of Rivera to include to combine the plurality of feet of Rivera with the base and foot of Sid el to provide more structural reinforcement to the container, since the weight of the container and its contents rests on the base.

Response to Arguments
Applicant’s arguments, see pg. 6 and 7 in regards to the amendment of C, filed 03/08/2022, with respect to the rejection(s) of claim(s) 1 and 12 under 102 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Derrien (US 20150298847) in view of Jalbert (WO 2015171876).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736